Citation Nr: 1412541	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-01 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, major depressive disorder, anxiety, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to January 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In November 2011, the Veteran testified before the undersigned during a Board hearing held at the RO.  A transcript of the hearing has been associated with the claims file.  

In May 2012, the Board remanded these issues for further development.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, tinnitus is likely related to service.  

2.  Resolving reasonable doubt in the Veteran's favor, PTSD is likely related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for tinnitus have been met.  38 U.S.C.A. §§1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  The criteria for a grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and have been interpreted by the United States Court of Appeals for Veterans Claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determinations reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis at present for resolution of these service connection claims for tinnitus and for an acquired psychiatric disorder without detriment to the due process rights of the Veteran.  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including a psychosis, become manifest to a degree of 10 percent or more within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Tinnitus

The Veteran seeks service connection for tinnitus as a result of his military service.  In his written submissions and Board hearing testimony, he contends that he was exposed to acoustic trauma during service.  He testified that while a military policeman at an air base in Michigan he was exposed to acoustic noise and concussions from the exhausts of B-52 bombers that taxied on the flight line.  See, also, the Veteran's comments in his August 2012 PTSD questionnaire.  In support of his claim, the Veteran submitted a photocopy of his 1980 Operator's Identification Card, which he claimed was his authorization to be on the flight line.  

The Veteran's DD Form 214 listed his military occupational specialty as a law enforcement specialist and it was noted that he had a small arms expert marksmanship ribbon.  Service personnel records show that during a portion of his period of active duty the Veteran served with the 379th Security Police Squadron at Wurtsmith Air Force Base in Michigan.  

His service treatment records were obtained and are negative for a report or diagnosis of a tinnitus disability during service.  His December 1980 discharge examination showed no abnormalities involving the ears or hearing.  

Post-service, a September 2006 private medical record noted that the Veteran complained of tinnitus, apparently while in military service.  A tinnitus match was performed and identified at 500 Hertz (Hz) as a low-pitched sizzling sound.  VA treatment records dated in January 2007, April 2009, August 2009, March 2010, April 2011 and April 2012 noted an assessment of tinnitus, treatment for constant bilateral tinnitus, and counseling as to tinnitus and tinnitus management.  

During his November 2011 Board hearing, the Veteran testified that as a law enforcement specialist he had to patrol the air base in Michigan including outside the perimeter near the runways where B-52 bombers taxied.  He said that he was constantly on the flight line, at least once a day, without ear protection and had constant exposure to the exhaust from the bombers.  See hearing transcript at pp. 3-5.  

The medical and lay evidence of record appears to be in equipoise as to whether the Veteran's current tinnitus disorder is due to service and, thus, service connection will be granted for this claim.  Initially, the Board notes that the Veteran has been currently diagnosed with tinnitus according to the private and VA treatment records cited above.  

As to service incurrence, the Board recognizes the Veteran's contentions that his exposure to noise while in service contributed to his tinnitus.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran is competent to offer evidence of the presence of tinnitus and its continuity over the years, and as tinnitus is a subjective complaint, the Board finds that his testimony related to tinnitus is credible.  

The Board notes that the Veteran offered competent and credible lay evidence of the initial incurrence of tinnitus as the result of his exposure to jet engine runway noise while he patrolled an air base in service without ear protection.  Further, in his August 2012 PTSD questionnaire he stated that since then he has suffered a low pitch sound similar to that heard when one presses an ear next to a seashell.  The Board finds that there is sufficient evidence in the record documenting that the Veteran experienced tinnitus symptoms in service and since as a result of acoustic trauma in service.  

While lay and medical evidence found in the record is not definitive, the Board recognizes the Veteran's contentions that his exposure to noise while in service contributed to his tinnitus.  While his service treatment records are silent as to any documented tinnitus disorder during service, the Board finds that the Veteran's credible lay evidence of exposure to loud noise during service, where he was in proximity to jet engine noise on the flight line, is consistent with the circumstances and conditions of his military service as an Air Force law enforcement specialist.  He has presented competent and credible evidence to show in-service occurrence of acoustic trauma.  His service activities also are capable of lay observation and appear to be consistent with his duties.  See Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  

While the Veteran failed to appear for his scheduled VA examination in August 2012, after reviewing the lay and medical evidence of record, the Board also finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's current tinnitus disorder is the result of noise exposure during service.  

On remand the Veteran was scheduled for an appropriate VA examination and medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  According to information in the claims file, the Appeals Management Center (AMC) notified the Veteran on August 9, 2012 that he was scheduled for a VA examination for his tinnitus claim at the Lebanon VA Medical Center, but the Veteran failed to appear for this examination in August 2012.  

Regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655 , as appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  

The claims file does not contain copies of any notices that may have been sent to the Veteran, in either August 2012 or September 2012, scheduling any VA examination for tinnitus.  A Report of Contact dated in September 2012 revealed only that the Veteran lived in Philadelphia and wanted to be examined in either Philadelphia or Wilmington, Delaware.  The AMC then apparently scheduled the Veteran for a VA examination of his tinnitus claim in September 2012 at the Philadelphia VA Medical Center.  However, there is no indication in the claims file that the Veteran failed to appear for the September 2012 examination or that a report of such examination was completed and associated with the claims file.  

Besides a lack of notice in the record that the Veteran was ever informed of the scheduling a VA tinnitus examination, there also is no indication in the record before the Board that the Veteran was ever notified that if he failed to report for a scheduled tinnitus examination without good cause his claim could be denied.  Therefore, in this case, the Board finds that the Veteran's original service connection claim for tinnitus should be adjudicated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  

The Board finds that, even though a VA examination is not of record, the plain fact that the Veteran has credibly stated that his symptoms appeared during military service does tend to support that a nexus exists between his currently diagnosed tinnitus and military service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Board finds that the lay and medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's tinnitus is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of this claim, such as whether his tinnitus could have developed without exposure to noise on an air base flight line during military service.  However, this claim has now been pending for nearly five years.  

The Board finds that under the circumstances of this case, the written contentions and testimony of the Veteran are sufficient to provide evidence of a nexus, or relationship, between the Veteran's current tinnitus disorder and service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); Barr, 21 Vet. App. at 307-09 (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  Therefore, the Veteran has established a link between his current tinnitus and military service.  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's tinnitus claim.  As the Board finds that the Veteran has provided evidence of those elements required for a grant of service connection for this claim, the claim for service connection for tinnitus is granted.  

Psychiatric Disorder 

The Veteran seeks service connection for an acquired psychiatric disorder, which during the course of this appeal has included various claims or diagnoses for PTSD, depression, anxiety, and bipolar disorder.  In his written statements and Board testimony, he contends that he experienced several in-service stressors while stationed at Wurtsmith Air Force Base in Michigan while a member of a security police squadron.  The Veteran maintains that during service, as the only African American in his squadron, he endured physical abuse, humiliation, and physical, emotional, and sexual trauma at the hands of T.Sgt. W.S.B., the law enforcement flight chief.  (See, for example, a PTSD questionnaire dated in August 2012.)  He concedes that he never reported these events during service.  

The Board recognizes that the present case falls within the category of situations, to include allegations of sexual assault, in which it is not unusual for there to be an absence of service records documenting the events of which the veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  The provisions of § 3.304(f)(5) reflect a recognition that service records may not contain evidence of personal assault, and that alternative sources may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  

The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

According to the Veteran's DD Form 214, his military occupational specialty was listed as an Air Force law enforcement specialist and he received an honor graduate ribbon for his basic military training course.  

Service personnel records show that the Veteran served with the 379th Security Police Squadron at Wurtsmith Air Force Base in Michigan, but was given an early discharge under honorable conditions for apathy and a defective attitude.  According to the December 1980 Letter of Notification, the Veteran was discharged for several reasons including: failure to maintain his dormitory room on more than one occasion, acting unprofessional by swinging a flyswatter while talking to a female off post, bouncing several small checks, twice waving traffic onto the air base in an unprofessional manner, and twice failing to perform scheduled extra duty.  Service personnel records show some of these charges were brought originally by T.Sgt. W.S.B.  These service personnel records also show that between July 1980 and November 1980 the Veteran received seven letters of reprimand or counseling for these infractions.  

Service personnel records also show that in November 1980 the Veteran filed a written rebuttal to his ratings in a performance review by T.Sgt. W.S.B.  The Veteran asserted that he was not blaming T.Sgt. W.S.B. for his troubles.  He also informed his shift commander that medical personnel had helped him to realize that he had an inferiority complex.  

In December 1980, S.J.H., a first lieutenant and the Security Police Shift Commander, noted on a performance rating that she believed T.Sgt. W.S.B. had rated the Veteran "too low" and that the Veteran met most performance standards.  She continued that "[w]ith continued positive support and supervision, [the Veteran] can become a positive asset to the Security Police and the United States Air Force.  His attitude reflects determination and positive intent.  His conformity with [certain Air Force requirements] is highly satisfactory."  

In a buddy statement received in November 2011, a service member who attended basic training with the Veteran recalled that the Veteran was "sharp" and did well in basic training.  During their few contacts thereafter this writer commented that the Veteran spoke about how he hated where he was stationed and how badly he was treated.  

Another buddy submitted a statement at the same time.  D.R. stated that the Veteran told him his flight chief was "a fag and racist" and that the entire squadron targeted the Veteran for ridicule.  

Regarding an in-service stressor, the Veteran has contended that he was sexually assaulted during his period of active duty service and otherwise harassed by T.Sgt. W.S.B.  The Veteran's service records do not corroborate the occurrence of any in-service assault.  

However, the Board finds that service personnel records reflect evidence of behavior changes and deterioration in work performance following basic training and assignment to the air base in Michigan.  While his DD214 noted that the Veteran received an honor graduate ribbon for a basic training course, his service personnel records show that after a brief period of active duty the Veteran was given an early discharge for apathy and a defective attitude.  They also show that the Veteran was given numerous reprimands and counseled about his behavior beginning in approximately July 1980.  

In addition, as noted above, service personnel records also show that the Veteran's alleged tormentor, T.Sgt. W.S.B., took disciplinary action against the Veteran and that, at least in the case of one performance evaluation, the frontline shift commander disagreed with T.Sgt. W.S.B. and stated that the Veteran met most performance standards and had a positive attitude.  

The Board also notes that available post-service treatment records indicate that the Veteran frequently mentioned the alleged in-service assaults and harassment when he sought medical treatment for a psychiatric disorder.  Further, his testimony before the undersigned appeared credible.  

Thus, the Board finds that the evidence for and against corroboration of the Veteran's alleged harassment and personal assaults in service is in equipoise.  

Service treatment records are generally negative for a report or diagnosis of a psychiatric disorder during service, except that an October 1980 Air Force mental health evaluation revealed that the Veteran was psychologically tested and clinically interviewed.  A clinical social worker, an Air Force captain, noted that the Veteran had some adjustment problems with moderate depression and anxiety, lack of self-confidence, and difficulty adjusting to appropriate social rules.  There was no evidence of psychosis or neurosis.  The examiner thought that the Veteran was capable of improved duty performance.  The captain further suggested that the Veteran voluntarily see the psychologist for counseling and it was noted that the Veteran seemed to be open to that suggestion.  However, no other service treatment records related to psychological counseling or treatment are found in the claims file.  

The Veteran's December 1980 discharge examination showed no psychiatric abnormalities.  On his contemporaneous report of medical history, the Veteran checked the "yes" box when asked whether he ever had depression or excessive worry but checked the "no" box when asked whether he ever had nervous trouble of any sort.  The discharge examiner noted that the excessive worry and depression were related to the Veteran's job in service and the discharge action.  

Post-service, information in the claims file indicates that the Veteran was treated privately for depression and anxiety by Dr. L.C. in 2004 and 2006, and by Dr. R.T. in 2006 and 2007 for bipolar disorder.  

January 2004 correspondence from R.R., M.Ed., indicated that she had treated the Veteran for significant anxiety accompanied by a phobic reaction.  

VA treatment records dated in 2008 and 2009 showed treatment for psychiatric complaints, which were diagnosed as PTSD (military sexual trauma) and depression.  

Private correspondence dated in July 2009 verified that the Veteran was admitted to and treated at Behavioral Health of the Palm Beaches, Inc., for two months in 2000.  This letter did not disclose the medical related condition for which the Veteran was treated.  

April 2010 private correspondence from C.H.B., Ph.D., indicated that he treated the Veteran for PTSD related to service in the Air Force.  He also indicated that the Veteran suffered from a panic disorder.  However, an August 2009 private record from Dr. C.H.B. showed treatment for anxiety.  

The Veteran was scheduled for a VA examination in June 2010, but the Veteran was an hour late and the clinical interview had to be stopped for the next patient.  This same examiner then saw the Veteran for a VA mental examination in October 2010.  He diagnosed a major depressive disorder and a generalized anxiety disorder with symptoms of panic and PTSD.  He also opined that the Veteran's depression might be service-related as depression may have presented while the Veteran was in service.  

In an April 2011 addendum, the October 2010 VA examiner had the opportunity to review the claims file.  He now opined that the Veteran's current depression was not related to service because the examiner did not believe that the Veteran received any routine or regular psychiatric treatment for significant mental health problems while in service.  Because of the absence of documented treatment and diagnosis in service treatment records, the examiner opined that the Veteran's current psychiatric diagnoses were not etiologically connected to the Veteran's military service.  

A May 2011 private psychological evaluation from Dr. W.M.S. provided an Axis I diagnosis of chronic PTSD; generalized anxiety disorder; a major depressive disorder without psychotic features; and status post panic disorder with agoraphobia by history.  Dr. W.M.S. related that she had seen the Veteran since December 2010 to address PTSD symptoms, which the Veteran claimed were due to severe harassment he endured while in service.  While the Veteran conceded post-service family instability and workplace conflicts, the private psychologist reported symptomatology related to humiliation and hazing in service and stated that the Veteran had struggled with PTSD symptoms since his discharge from the military.  

An August 2012 additional addendum by the October 2010 VA examiner noted the recent report of Dr. W.M.S.  After reviewing the claims file again, the VA examiner again diagnosed a major depressive disorder and generalized anxiety problems.  He clarified that a diagnosis of PTSD was not in order because in his view the various stressors and symptoms would not typically be of such magnitude that one would see chronic PTSD.  He also found no evidence of a psychiatric disorder during service and opined that depressive and anxious feelings are very much a part of a normal human experience.  

The Veteran underwent a private psychological examination by H.J.C., Ph.D., in November 2013.  After several sessions over a two-month period, the November 2013 examiner diagnosed chronic and severe PTSD based on symptoms related to exposure to traumatic events in service, including those of a sexual nature.  For example, the report mentions that the Veteran's military superior, T.Sgt. W.S.B., would put his hand on the Veteran's leg and thigh; that T.Sgt. W.S.B. used the Veteran to demonstrate holds and takedowns during training; and that on three occasions T.Sgt. W.S.B. organized hazings when the Veteran was thrown into the shower where other personnel held him down and he was rubbed with cleanser, scratched, and chaffed with brushes while the Veteran feared he would be sexually abused or killed.  The Veteran told the private examiner that on one occasion his penis was pierced.  

Having independently reviewed the record, the Board is of the opinion that the evidence is at least in equipoise and the Veteran's claim for service connection for PTSD will be allowed.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

As noted above, the Board believes that the evidence for and against a verified in-service stressor is in equipoise.  

The Board notes that it requested further development of this claim on remand in May 2012 and requested an additional addendum from the VA examiner after the Veteran had submitted a May 2011 private psychological evaluation report from Dr. W.M.S. at the same time that the VA examiner had produced an April 2011 addendum.  The Board also notes that after the VA examiner produced an additional addendum in August 2012, the Veteran then submitted a copy of another private psychological evaluation report by H.J.C., Ph.D., in November 2013.  

As noted above, the private and VA medical evidence contains conflicting or differing psychiatric diagnoses; however, the May 2011 private psychological evaluation of Dr. W.M.S. and the November 2013 private evaluation of Dr. H.J.C. both revealed a diagnosis of PTSD related to humiliation, hazing, and sexual trauma in service.  As VA regulations permit an appropriate mental health professional to verify or corroborate that a personal assault occurred in service, see 38 C.F.R. § 3.304(f)(5), the Board finds that in this case the examinations of both Dr. W.M.S. and Dr. H.J.C. may be used to do so.  As to the element of a current diagnosis, the Board recognizes that the Veteran has been diagnosed with PTSD and other psychiatric disorders multiple times, and that the VA examiner, after first opining that depression might be related to service, ultimately opined that no psychiatric disorder was related to service.  

Under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, giving the Veteran the benefit of the doubt as the law requires, the Board finds there is credible supporting evidence of the Veteran's personal assault in service and of his PTSD diagnosis based on at least one verifiable in-service stressor.  

Therefore, the Board finds that the Veteran has provided evidence of all the elements required for a grant of service connection for PTSD and the claim for service connection for PTSD, and no other psychiatric disorder, is granted.  





(CONTINUED ON THE FOLLOWING PAGE)








ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary awards.  

Service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


